


Exhibit 10.1

233 South Wacker Drivc, Suitc 2800

Chicago, Illinois 60606

Tel 312-234-2732

Fax 312-234-3603

 

Bank of America N. A.

TO:

 

Mandalay Resort Group, formerly known as Circus Circus Enterprises, Inc.

 

 

2880 Las Vegas Blvd-South

 

 

Las Vegas, NV 89109

 

 

 

ATTN:

 

Amy Preiss

TEL:

 

702 632 6820

FAX:

 

702 632 6822

 

 

 

FROM:

 

Bank of America, N.A.

 

 

233 South Wacker Drive - Suite 2800

 

 

Chicago, Illinois 60606

 

 

Robert OHara / Mike Allison

 

 

 

Date:

 

01DEC03

 

 

 

Our Reference No. 3168347

 

 

 

Internal Tracking Nos. 13065588

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Mandalay Resort Group and Bank of America,
N.A. (each a “party” and together “the parties”) on the Trade Dale specified
below (the “Transaction”).  This letter agreement constitutes a “Confirmation”
as referred to in the Rate Swap Master Agreement specified in paragraph 1 below
(the “Agreement”).

 

The definitions and provisions contained in the 2000 ISDA Definitions, as;
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

1. This Confirmation supplements, forms part of, and is subject to, the Rate
Swap Master Agreement dated as of 240CT86, as amended and supplemented from time
to time (the “Agreement”), between the parties. Al provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

 

In this Confirmation “Party A” means Bank of America, N.A., successor to
Security Pacific National Bank by merger and “Party B” means Mandalay Resort
Group, formerly known as Circus Circus Enterprises, Inc.

 

 

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

 

 

Notional Amount:

 

USD 125,000,000.00

 

 

 

Trade Date:

 

28NOV03

 

 

 

Effective Date:

 

02DEC03

 

 

 

Termination Dale:

 

15DEC11

 

 

 

Fixed Amounts:

 

 

 

 

 

Fixed Rate Payer:

 

Party A

 

 

 

Fixed Rate Payer Payment

 

 

Dates:

 

The 15th of each June and December, commencing 15JUN04 and ending on Termination
Date, subject to adjustment in accordance with the Modified Following Business
Day Convention.

 

 

 

Fixed Rate Payer Period

 

 

End Dates:

 

The 15th of each June and December, commencing 15JUN04 and ending on the
Termination Date.  No Adjustment.

 

 

 

Fixed Rate:

 

6.37500%

 

 

 

Fixed Rate Day Count

 

 

Fraction:

 

30/360

 

--------------------------------------------------------------------------------


 

Floating Amounts:

 

 

 

 

 

Floating Rate Payer:

 

Party B

 

 

 

Floating Rate Payer

 

 

Payment Dates:

 

The 15th of each June and December, commencing 15JUN04 and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.

 

 

 

Floating Rate for initial

 

 

Calculation Period:

 

TO BE SET

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Averaging:

 

Inapplicable

 

 

 

Designated Maturity:

 

6 Month

 

 

 

Spread:

 

Plus 1.72000%

 

 

 

Floating Rate Day Count

 

 

Fraction:

 

Actual/360

 

 

 

Reset Dates:

 

The last day of each Calculation Period.

 

 

 

Compounding:

 

Inapplicable

 

 

 

Business Days:

 

New York, London

 

 

 

Calculation Agent:

 

Party A

 

 

 

Optional Early Termination:

 

 

 

 

Notwithstanding anything to the contrary in the Definitions or the agreement,
the parties hereby agree to the following Optional Early Termination provisions:

 

For purposes of this Optional Early Termination provision, Business Days shall
mean New York and London Business Days.  Either party shall have the right (but
not he obligation) to terminate this Transaction, effective as of 15DEC08 and
every one-year anniversary thereafter or if such day is not  Business Day, on
the next succeeding Business Day ( the “Optional Early Termination Date”), by
providing the other party with notice of its exercise of this right five
Business Days prior to the Optional Early Termination Date.  This notice shall
be irrevocable and may be given orally, including by telephone.  Such notice
shall be followed by a written confirmation confirming the substance of any
telephonic notice within one Business Day of that notice.  Failure to provide
that written confirmation will not affect the validity of the telephonic notice.

 

In the event either party elects to terminate this Transaction as provided
above, the Calculation Agent shall determine the Cash Settlement Amount in good
faith and in a commercially reasonable manner in accordance with normal market
practice in the relevant market.  Such determination shall be made on the day
that is two Business Days to the Optional Early  Termination Date.  In the
absence of manifest error, such determination shall be final and conclusive
evidence of the Cash Settlement  Amount payable in respect of such Optional
Early Termination Date.  Party A or Party B (as determined by the Calculation
Agent) shall pay to the other party the Cash settlement Amount on the Optional
Early Termination Date.  Once the Cash Settlement Amount has been fully and
finally paid, then all right, duties and obligations of the parties under and
with respect to this Transaction shall terminate.

 

3. Recording of Conversations:

 

Each party to this Transaction acknowledges and agrees to the tape recording of
conversations between the parties to this Transaction whether by one or other or
both of the parties or their agents, and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement and/or this
Transaction.

 

4. Account Details:

 

Account for payments to Party A:

 

 

 

USD

 

 

We will debit your account

NAME:

 

Bank of America

ABA #:

 

CA

ACCT:

 

1257501024

Mandalay Resort Group

 

 

 

 

--------------------------------------------------------------------------------


 

Account for payments to Party B:

 

 

 

USD

 

 

NAME:

 

Bank of America

ABA #:

 

CA

NAME:

 

Mandalay Resort Group

ACCT:

 

1257501024

 

5.Offices:

 

The Office of Party A for this

Transaction is:

Charlotte, NC

 

 

Please send reset notices to fax no. (312-234-3603)

 

 

The Office of Party B for this

Transaction is:

Nevada, USA

 

Credit Support Document: As per Agreement (and Credit Support Annex if
applicable).

 

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation to the attention of Global Derivative Operations at (fax no.(312)
234-3603).

 

Yours Sincerely,

 

 

Bank of America, N.A.

 

 

Dave Walker

Senior Vice President

 

 

Authorized Signatory Accepted and confirmed as of the dale first written:

 

 

Mandalay Resort Group

 

 

By:

/s/ LES MARTIN

 

 

Name:

Les Martin

 

 

Title:

Vice President, Chief Accounting Officer and Treasurer

 

 

Our Reference # 3168347

 

--------------------------------------------------------------------------------
